Exhibit 24(h)(3)(b): Amendment No. 2 dated as of April 1, 2015, to the Fund Participation Agreement dated April 30, 2003, as amended, by and among Voya Insurance and Annuity Company (formerly known as ING USA Annuity and Life Insurance Company and Golden American Life Insurance Company); Voya Retirement Insurance and Annuity Company (formerly known as ING Life Insurance and Annuity Company); ReliaStar Life Insurance Company; ReliaStar Life Insurance Company of New York; Security Life of Denver Insurance Company; and the American Funds Insurance Series Amendment No. 2 to the Fund Participation Agreement This Amendment No. 2 (“Amendment”) dated as of April 1, 2015, is to the Fund Participation Agreement dated April 30, 2003, as amended, (“Agreement”) by and among VOYA Insurance and Annuity Company (formerly known as ING USA Annuity and Life Insurance Company and Golden American Life Insurance Company), an Iowa stock life insurance company (the Company) on behalf of itself and certain of its separate accounts; (each an “Account Directed Services LLC, a Delaware limited liability corporation (“Company Distributor”); Voya Retirement Insurance and Annuity Company (formerly known as ING Life Insurance and Annuity Company), a life insurance company organized under the laws of the State of Connecticut; Reliastar Life Insurance Company, a life insurance company organized under the laws of the State of Minnesota; Reliastar Life Insurance Company of New York, a life insurance company organized under the laws of the State of New York; Security Life of Denver Insurance Company, a life insurance company organized under the laws of the State of Colorado (individually and as the survivor and successor in interest following a merger with Southland Life Insurance Company); Capital Research and Management Company, a corporation organized under the laws of the State of Delaware (“CRMC”); and the American Funds Insurance Series, an open-end management investment company organized under the laws of the Commonwealth of Massachusetts (the “Series”). Unless otherwise stated in this Agreement, any rights, obligations and liabilities of the undersigned companies are separate and distinct. All capitalized terms used herein and not otherwise defined shall have the meaning ascribed to such term in the Agreement. WHEREAS, the parties (“Parties”) desire to amend the Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants and promises expressed herein, the parties agree to amend the Agreement as follows: 1.
